United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 28, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20442
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JOHN WINSTON O’DOWD,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-168-ALL
                      --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for appellant John Winston O’Dowd

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    O’Dowd has filed a

response and a motion for appointment of new counsel.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, O’Dowd’s motion for appointment



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20442
                               -2-

of counsel is DENIED, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.